Case:19-04887-EAG13 Doc#:12 Filed:09/24/19 Entered:09/24/19 10:08:23                        Desc: Main
                           Document Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PUERTO RICO

    IN RE:

    EFRAIN CARRERO VELEZ                                           *   19-04887-EAG
    Debtor                                                         *   CHAPTER 13
    ----------------------------------------------------------------

             MOTION FOR LEAVE TO RESIGN LEGAL REPRESENTATION

    TO THE HONORABLE COURT:
            Comes now, debtor Efrain Carrero Velez through the undersigned attorney and
    very respectfully ALLEGES and PRAYS to this Honorable Court as follows:

        1) The above captioned case, conflicts between counsel and debtor have affected
           counsel-debtor relationship.

        2) The appearing counsel request the Court allows us to withdraw, and Debtor be
           allowed additional time to procure new legal representation and to properly
           answer any pending motions and /or contested matters.

        3) Debtor is aware of the pending issues on the case.

        4) Debtor has been advised to immediately procure his legal file as to continue with
           the proceedings and hire new legal representation.

        5) Furthermore, we request that all motions, order’s or notices be sent to the debtor
           to the following address: Puerto Real 11 A, Calle 10 , Cabo Rojo , PR 00623,
           until debtor appear with new counsel.

                                                           NOTICE

                     14 Day Notice to all creditors and parties in interest: You are hereby
            notified that you have fourteen (14) days from the date of this notice to file an
            opposition to the foregoing motion and to request a hearing. If no opposition id
            filed within the prescribed period of time, the debtors motion will be deemed
            unopposed and may be granted without further hearing unless: 1) the requested
            relief is forbidden by law; 2) the requested relief is against public policy; 3) in the
            opinion of the Court, the interest of justice requires otherwise. If a timely
            opposition is filed, the court will schedule a hearing as a contested matter,
Case:19-04887-EAG13 Doc#:12 Filed:09/24/19 Entered:09/24/19 10:08:23                     Desc: Main
                           Document Page 2 of 2




    WHEREFORE; pray the Honorable Court be informed and the undersigned
    counsel respectfully request permission to withdraw as counsel for the debtor and
    that the Court grant thirty (30) days to secure and announce new legal
    representation.

    CERTIFICATION: I hereby certify that on 9/24/2019, I electronically filed the foregoing
    with the clerk of the Court using the CM/ECF system which will send notification of
    such filing to the following: Trustee assigned to the case, and I hereby certify that I have
    mailed by the United States Postal Service the document to the following non CM/ECF
    participants: all CREDITORS IN THE MASTER MAILING LISTING.

    In Mayaguez, Puerto Rico on this day 9/24/2019.


                              SIGNED: /s/LIRIO DEL MAR TORRES
                                        P.O. BOX 3552
                                 MAYAGUEZ, P.R. 00681-3552
                                  TEL./FAX: (787)265-5050
                                      TEL.(787) 360-3045
                                        U.S.D.C. 225814
                                  liriotorresjust@gmail.com
